DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on March 22, 2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden to examine all the claims together.  This is not found persuasive because Burden consists not only of specific searching of classes and subclasses, but also of searching multiple databases for foreign references and literature searches.  Burden also resides in the examination of independent claim set for clarity, enablement and double patenting issues.  Further, a reference that would anticipate the invention of one group would not necessarily anticipate or even make obvious another group.  Finally, the consideration for patentability is different in each case.  Thus, it would be an undue burden to examine all of the above inventions in one application and the restriction for examination purposes as indicated above is deemed proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 78-85 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 22, 2022.

Claims 
Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 67-70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodrow et al. (KR 20000005024).
Woodrow et al. disclose hair compositions. The compositions provide a hair protection property and include phosphate surfactants. The pH of the compositions are preferably about 4 to 7. An example of a compositions comprises monosodium phosphate in an amount of 0.01%. 
Woodrow et al. anticipate the instant claims.

2) Claim(s) 67 and 73-77 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cannell et al. (CN 1254276).
 Cannell et al. disclose hair treatment compositions comprising hydrolyzed proteins. The protein comprises 0.1 to 50% by weight of the composition. Amino acids may be added and include lysine. The lysine comprises at least 0.5% of the hydrolyzed protein (reference claims).  The pH of the compositions range from 4 to 6. Components that may be added to the compositions include thiamine phosphate. When thiamine phosphates are used, the compositions anticipate the instant claims. In regard to the compositions being hair protecting composition, the compositions comprise the compounds and amounts of the instant claims and therefore would be suitable as a hair protecting composition.
Cannell et al. anticipate the instant claims. 

3) Claim(s) 67-69 and 72 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byong-Jo et al. (KR 930008763).
Byong-Jo et al. disclose hair compositions comprising phytic acid. Phytic acid comprises 0.001 to 1% of the compositions. The pH of the compositions may be 7. In regard to the compositions being hair protecting composition, the compositions comprise the compounds and amounts of the instant claims and therefore would be suitable as a hair protecting composition.
Byong-Jo et al. anticipate the instant claims.

4) Claim(s) 67-69 and 71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2015/0150782).
Johnson discloses hair care compositions including osage orange. The compositions comprise glycerophospholipids (paragraph 0091), which would meet glycerol phosphate because they comprise phosphate and glycerol.  They comprise 0.05 to about 4 wt% (paragraph 0090). Amino acids may be used and include lysin (paragraph 0201). Amino acids comprise from 0.05% to about 1 wt%. The compositions are used to protect the hair form free radical damage (paragraphs 0008 and 0016).  In regard to the compositions being hair protecting composition, the compositions comprise the compounds and amounts of the instant claims and therefore would be suitable as a hair protecting composition.
Johnson anticipates the instant claims. 


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillai et al. (US 6,709,468).
Pillai et al. disclose cosmetic compositions including those for the hair. The compositions may comprise basic amino acids as buffers. The amino acids include lysine and arginine (col. 7, lines 30-35).  Phosphoric acid may also be used, which meets the limitation of a compound with phosphate groups (col 11, Formula #1). The compositions are separated and therefore would be held in different containers. 
Pillai et al. do not disclose that the lysine is separate from the phosphate compound. However, it would have been obvious to one of ordinary skill before filing the instant application to have used different buffers in different parts of the compositions in order obtain a specific pH for each part. For instance, Formula #1 has an acidic part and a basic part. The formula comprises phosphoric acid in the acidic part of the formula. Therefore, it would have been obvious to have added the basic amino acid in the basic part of the formula.

Claims 67-77 and 86 are rejected.
Claims 78-85 are withdrawn.
No claims allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LEZAH ROBERTS/Primary Examiner, Art Unit 1612